Ladd, J.
The accused was indicted in March, 1912, for having seduced prosecutrix in November previous, and was *159convicted in April following. He contends that the conviction was erroneous in that: (1) Prosecutrix was not proven to have been an unmarried woman; and (2) was proven to have been of unchaste character. There was no direct evidence that prosecutrix was unmarried, but she testified that she had lived with her parents all her life, told where they had lived and stated that her parents, two brothers, three sisters, with herself, constituted the family. Her mother also testified that she had lived with her all her life. Counsel for defendant repeatedly, during her cross-examination and in examining defendant, referred to her as “Miss Le Fever,’’ and'the defendant, in relating an incident, testified that “Miss Mae Le Fever went with me to the theater.”
1. Criminal law: seduction: non-marriage: evidence. I. She was but twenty-three years of age, and the trial evidently proceeded on the theory that she was a single woman. More strict proof of status may be exacted in some states. See People v. Krusick, 93 Cal. 74 (28 Pac. 794) ; State v. Wheeler, 108 Mo. 658 (18 S. W. 924). But all'that is essential, under . . the decisions of this court, is that the facts and circumstances disclosed be such as to fairly warrant the inference that prosecutrix was unmarried at the time of the seduction alleged. State v. Moffit, 155 Iowa, 702; State v. Heatherton, 60 Iowa, 175; Breiner v. Nugent, 136 Iowa, 322; Egan v. Murray, 80 Iowa, 180. Enough appears in the record to justify the finding of the jury.
II. Nor-should the jury’s finding that prosecutrix was of previous unchaste character be interfered with.
2. Same: previous chaste character: evidence. She was presumed to have been chaste and no evidence whatever bearing thereon, except of her relations with defendant, was adduced. The development of their intimacy was rapid; but if, as the jury might have concluded, defendant began paying his attentions with the purpose of gratifying his passions, it cannot be said, as a matter of law, that, in permitting him improper liberties with her person or in yielding on *160short acquaintance, she was necessarily of unchaste character. Conception of what is permissible without transgressing virtue’s bounds differ widély. Liberties one might permit with impunity would be resented by another. And even if defendant, bent on satiating his lust, did get his hands where they should not have been in riding home with her the first time they had been alone together, and on the second occasion did have intercourse with her, these circumstances alone do not conclusively prove that she had previously been of unchaste character.' All this may have been because of the blandishments of defendant and the seductive arts resorted to in order to accomplish his purpose. The issue was for the jury. State v. Stolly, 121 Iowa, 111; State v. Hughes, 106 Iowa, 125.
3. Same: trial: misconduct in arguments. III. An attorney assisting in the prosecution in his argument to the jury stated that many witnesses had been subpoenaed to assail the character of prosecutrix who had not been called. On objection, the court told the jury that the attorney “had no right to make that statement in your presence, ’ ’ and admonished them not to consider anything other than the evidence introduced. Again, in an instruction, the jury was warned to give no attention to the remark and to try the case solely on the evidence.
Any possible prejudice was obviated by the action of the court, and the judgment must be and is Affirmed.